        Case: 3:20-cv-00424-jdp Document #: 61 Filed: 08/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

WHITECAP MOUNTAIN
RECREATION, INC., PENOKEE
SKIING COMPANY, LLC, AND
PENOKEE HOLDING COMPANY, LLC,                        Case No. 20-cv424-jdp

        Plaintiffs,

   v.

AXIS SURPLUS INSURANCE
COMPANY,

        Defendant.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Axis Surplus Insurance Company against plaintiffs Whitecap Mountain

Recreation, Inc., Penokee Skiing Company, LLC, and Penokee Holding Company,

LLC. dismissing this case.




           s/ J. Smith, Deputy Clerk                           8/04/2021
        Peter Oppeneer, Clerk of Court                            Date
